Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KOSSI et al. (US 9,184,620 B2, hereinafter KOSSI).
As per claim 18, KOSSI discloses an application for a mobile device, comprising a set of instructions for causing a processor of the mobile device to perform a method, the method comprising: 
displaying on a screen of the mobile device an alignment screen having an application alignment line thereon, wherein the application alignment line is configured to alien with an alignment mark on an external charging device to indicate alignment with a position of a charging coil of the mobile device (See Fig.3A-3B and Col.7, lines 34-53, disclose displaying markings on the electronic device such that user aligns the mark on the screen with an external mark on the charging surface, the marks include a plurality of lines).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-10 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over MILLER et al. (US 2020/0259368 A1, hereinafter MILLER) in view of BEART et al. (US 2020/0259368, hereinafter BEART) and in further view of SEARS (US 2019/0126154 A1, hereinafter SEARS).
As per claims 1 and 13, MILLER discloses a mobile device mounting template, comprising: 
at least one ferromagnetic strip (See Fig.11, Item#100 and Par.67-68, discloses an attachment chip which is attached to a back of an electronic device to allow the device to be attached to a charger, the chip comprising magnets 122 or metal pieces 222); positioning the ferromagnetic body on an inductively charged mobile device (See Fig.11, Item#100, discloses an inductively charged mobile device, and the release liner being removably releasable from the template sheet. 
BEART discloses a system for adapting a portable electronic device to receive wireless power comprising a base sheet and release lines, liner is released from the base sheet to allow for sticking the liner to the portable electronic device (See Fig.7, Items#700, discloses a release liner 701 with an adhesive layer 702 covered by base sheet 703, the base sheet is removed and the liner 701 can be attached to the mobile electronic device), a template sheet comprising markings (See Par.25, discloses markings to placer the power receiving device in a proper position).
MILLER and BEART are analogous art since they both deal with retrofit attachments for portable electronic devices.
an inductively charged mobile device.
SEARS discloses a retrofit device to attach to the back of an electronic device, the device comprising markings to allow for alignment of the retrofit device with the electronic device (See Fig.6, Item#110 and 112, disclose marking which are matched to provide for proper alignment).
MILLER, BEART and SEARS are analogous art since they all deal with retrofit attachments for portable electronic devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by MILLER and BEART with that of SEARS by adding alignment markings to the retrofit device for the benefit of ensuring alignment of the retrofit device with the proper position on the back of the electronic device (See MILLER Par.68-69, the chip comprises an adhesive layer to attach the chip to the back of an electronic device, the chip comprising magnets or metal to allow the device to be attached to the charger, MILLER further discloses that the designated wireless transmission area is visible or easily ascertainable, adding the markings would solve the problem presented by MILLER which is to make the position of the charging coil easily ascertainable).

As per claim 8, the examiner explains that it discloses the same limitation as those disclosed by claim 1, however the ferromagnetic structure is applied to a wireless charger to allow for the connection of the wireless charger to hold a wireless receiver. The examiner 

As per claims 4 and 10, MILLER, BEART and SEARS disclose the mobile device mounting template of claims 1 and 8 as discussed above, however MILLER, BEART and SEARS do not explicitly wherein the plurality of markings includes instructions for use of the template. However it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by MILLER, BEART and SEARS by including instruction to the user on how to use the template for the benefit of ensuring proper use (The examiner explains that providing use instruction for products is a common practice and it would have been obvious).

As per claim 5, MILLER, BEART and SEARS disclose the mobile device mounting template of claim 1 as discussed above, wherein the plurality of markings includes a first line extending in a direction from a first side of the base sheet to an opposite second side of the base sheet, the first line indicating an alignment orientation for the at least one ferromagnetic strip (See SEARS, Fig.6, Items#110 and 112, disclose markings which are matched to provide proper alignment, the lines are on each side of the device but as applied to MILLER and BEART, the markings will be placed on the sheet as disclosed by BEART).



As per claims 7 and 9, MILLER, BEART and SEARS disclose the mobile device mounting template of claims 1 and 8 as discussed above, wherein the at least one ferromagnetic strip has an adhesive thereon for fixing the at least one ferromagnetic strip to the mobile device (See MILLER, Par.68-69, the chip comprises an adhesive layer to attach the chip to the back of an electronic device).

As per claim 14, MILLER, BEART and SEARS disclose the method of claim 13 as discussed above, wherein positioning the ferromagnetic strip comprises positioning the mobile device so that a back thereof faces the template, wherein the mobile device is positioned to align a charging coil of the mobile device with template alignment line, the template alignment line indicating an alignment position relative to the ferromagnetic strip of the charging coil (See MILLER, Fig.11, Item#100, discloses the attachment chip is mounted to the back of a mobile phone such as not to interfere with charging coil 237, SEARS discloses marking on the device .

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over MILLER in view of BEART and SEARS and in further view of WU (2016/0261138 A1, hereinafter WU).
As per claim 2, MILLER, BEART and SEARS disclose the mobile device mounting template of claim 1 as discussed above, further comprising ferromagnetic structure (See Fig.11, Item#100 and Par.67-68, discloses an attachment chip which is attached to a back of an electronic device to allow the device to be attached to a charger, the chip comprising magnets 122 or metal pieces 222), however MILLER, BEART and SEARS do not disclose wherein the at least one ferromagnetic strip comprises a pair of ferromagnetic strips extending substantially parallel to one another.
WU discloses a wireless charging receiver comprising a pair of magnetic strips extending substantially parallel to one another (See Figs.3 and 4, Item#350).
MILLER, BEART, SEARS and WU are analogous art since they all deal with attachments to portable electronic devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by MILLER, BEART and SEARS with that of WU such that the ferromagnetic structure comprises a pair of ferromagnetic strips extending substantially parallel to one another as an alternative structure for the benefit of reducing the size and weight of the attachment device.
.
Claims 11-12 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over MILLER in view of BEART and SEARS and in further view of HAYASHI (US 2017/0012461 A1, hereinafter HAYASHI).
As per claims 11-12 and 15-17, MILLER, BEART and SEARS disclose the charging system of claim 8 as discussed above, however MILLER, BEART and SEARS do not disclose further comprising a mobile device application configured to be loaded into storage of a mobile device to assist in the affixing of the pair of ferromagnetic strips to the mobile device, the mobile device application comprising a set of non-transitory instructions for causing a processor of the mobile device to perform a method, the method comprising: displaying on a screen of the mobile device an alignment screen having an alignment line thereon, wherein the alignment line is configured to indicate a position of a charging coil of the mobile device.
HAYASHI discloses a mobile device,  the mobile device application comprising a set of non-transitory instructions for causing a processor of the mobile device to perform a method, the method comprising: displaying on a screen of the mobile device an alignment screen having an alignment line thereon, wherein the alignment line is configured to indicate a position of a charging coil of the mobile device (See Fig.11, Item#82a, 26a and Par.82, disclose the display of the mobile device displays information indicating the center of the charging coil 82a to assist in aligning the device coil with the transmitting coil).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by MILLER, BEART and SEARS with that of HAYASHI by using the application disclosed by HAYASHI for the benefit of indicating the presence of the coil and allowing the user to align the ferromagnetic structure without interfering with the coil.
Conclusion
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot in view of the new grounds of rejection. Applicant argued amended claims 1-18. The examiner has provided new grounds of rejection to address the amended claims (please see above rejection). The examiner explains that MILLER discloses a ferromagnetic structure to attach to a portable electronic device or a charger such that to provide a retention mechanism between the device and the charger, the examiner has relied on BEART and SEARS to address the base sheet, release liner and the marked template. All previously mentioned references are analogous art as they all deal with the attachment of devices to mobile electronic devices.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

/AHMED H OMAR/Examiner, Art Unit 2859     

/EDWARD TSO/Primary Examiner, Art Unit 2859